Citation Nr: 1454328	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-24 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran has filed a claim for service connection for PTSD, but the evidence shows that he has been diagnosed with various psychiatric disorders, including depression.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board construes the Veteran's claim to be one for service connection for an acquired psychiatric disorder, to include PTSD and depression.  Accordingly, the issues are as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to the adjudication of the Veteran's claim.

In regard to the Veteran's purported PTSD, he provided a letter in September 2009 detailing his in-service stressors, which occurred while he was assigned to the Inter-American Air Force Academy in Panama.  The first stressor was described as an attack in February 1986, in which a man ran up to him, put a pistol against his head, pulled the trigger twice, and then ran off.  The pistol misfired both times.  The second stressor was described as an incident in November 1986 in which the Veteran went to the Santo Tomas Hospital in Panama City, Panama, to identify bodies of U.S. civilians and military members.  The Veteran reported arriving at the morgue and seeing at least ten naked bodies in various states of decomposition, and covered in Pine Sol to control the smell.  The third stressor is described as a kidnapping incident which occurred in April 1987.  The Veteran stated that he was departing Torrijos Airport in Panama when a Panamanian Defense Force officer lured him into an office where several other men attacked him, beat him, and stole $200.  The Veteran stated that he reported the incident to Col. Gene Davis as well as Lt. Col. Mike Gilbert, an OSI commander.  The Veteran's service personnel records do not show any reference to any of those incidents.  In December 2009, the RO made a formal finding of lack of information to corroborate stressors.  The RO indicated that the information provided was insufficient, and sent the Veteran a letter in November 2009 requesting "the dates, within a 60 day time frame, of the events; why you were taken to the morque [sic]; whom did you report the events to."  As described above, however, the Veteran did provide the requested information.  It is unclear to the Board why the RO indicated that the Veteran did not.  Therefore, the Board finds that a search must be conducted in an effort to verify the Veteran's detailed account of his in-service stressors, to include a research inquiry with the Joint Services Records and Research Center (JSRRC).

In regard to the Veteran's psychiatric disorders, he has essentially asserted that the above stressor events have led to his current psychiatric disabilities.  A review of the service treatment records reveals no complaints, treatment, or diagnoses of PTSD, depression, or a psychiatric disability of any kind.  However, the Veteran testified in his May 2014 Board hearing that he began receiving treatment from a private physician, Dr. M.Q., and began taking Paxil for depression in 1992.  The Veteran asserts that he has taken various medications for depression since then.  See VA Outpatient Treatment record dated February 27, 2009.  Post-service VA clinical records and Social Security Administration records show that the Veteran receives psychiatric care, and has been diagnosed with a variety of psychiatric disorders, including depression, panic disorder, PTSD, and anxiety disorder.  The record also shows a diagnosis ruling out PTSD. 

As there is evidence of psychiatric treatment during service, and current psychiatric disability, the Board finds that the Veteran must be provided with a VA examination to assist him in developing his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 30159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. The RO should undertake appropriate development to verify the Veteran's reported stressors addressed above, to include a research inquiry with the JSRRCC.  All attempts of stressor verification must be documented for any stressor(s) not verified.

2.  Then, schedule the Veteran for a VA psychiatric examination with an appropriate clinician.  The claims file must be made available to and reviewed by the examiner.  In answering the following questions, the examiner should address the Veteran's purported service stressors and incidents as well as the medical evidence of record.

The examiner must offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  If a diagnosis of PTSD is made, the examiner must identify the specific stressor(s) underlying the diagnosis.  Further, the examiner must comment on whether he or she believes that the Veteran experienced the claimed in-service stressors and whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's PTSD is the result of any in-service claimed event.

Regardless of whether the examiner determines that there is adequate evidence to support the occurrence of the Veteran's claimed stressors or determines that the clinical evidence supports a diagnosis of PTSD, the examiner should provide a diagnosis of any and all psychiatric disorders and specifically state whether it is at least as likely as that any diagnosed psychiatric disorder was incurred in, or as a result of, active duty service.  The examiner must consider the Veteran's assertions in this regard.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, the RO should readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



